DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,792,956.  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the U.S. Patent includes 250 microns for the wall thickness of the film layer and the claims of the instant application significantly corresponds to claims of the U.S. Patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US 2001/0018492) in view of Lopez (US 2011/0061782).
Regarding claims 1-7, Watanabe et al. teaches a tube-shaped molded product (inner tube) composed of a thermoplastic elastomer composition applicable in the tire art for superior gas barrier property [0091].  The thermoplastic elastomer composition comprises an elastomer in a dispersion phase and a thermoplastic resin in a continuous phase for flexibility, strength, and durability [0008].  Suitable rubber elastomers are listed in [0053] which satisfies claim 3.  Suitable thermoplastic resins are listed in [0055] which satisfies claims 2 and 4.  
Watanabe et al. is silent to the inner tube having a wall thickness 250-400 microns and a stem.  However, Lopez et al. discloses an inner tube for a pneumatic tire made of a thermoplastic elastomer having a thickness between 0.3 to 2.5 mm and a stem 15 [0009] and recognizes the thermoplastic elastomer has gastight property.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thermoplastic elastomer composition of Watanabe et al. to form an inner tube of a pneumatic tire having a film layer with a wall thickness of 250 to 400 microns and a stem since Watanabe et al. teaches the thermoplastic elastomer composition having excellent air retention ability may be used to form a tube and applied in the tire art and Lopez teaches an inner tube of a pneumatic tire made of a thermoplastic elastomer having a gastight property and provided with an stem wherein the thickness of the inner tube is 250-400 microns.  Providing a known thickness of similar material (i.e. thermoplastic elastomer) for the same product (i.e. tubular product) for the same property (i.e. air retention ability) used in the same field of endeavor of tires yield predictable results. 
With regards to the inflated diameter of 38 to 46 inches (claim 5), it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an inner tube having an inflated diameter of 38 to 46 inches because official notice is taken that it is well-known/conventional in the tire art to provide an inner tube in a heavy duty tire and heavy duty tires have diameters consistent with the claimed range.  
As to the claimed oxygen permeability recited in claims 1 and 6-7, the resulting inner tube of Watanabe et al. in view of Lopez et al. would inherently satisfy the claimed range due to its close correspond in material, structure, and intended function with the instant application. "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Regarding claim 8, Watanabe et al. does not recite a pneumatic tire comprising an inner tube located inside the tire.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the thermoplastic elastomer composition of Watanabe et al. to form an inner tube wherein the inner tube is located inside the tire since Watanabe et al. teaches a thermoplastic elastomer composition may use to form tubular products for gas barrier property and applicable in the tire art and Lopez teaches an inner tube for a tire made of a thermoplastic elastomer composition with air retention property and official notice is taken it is well-known/conventional in the tire art to place an inner tube for a pneumatic tire in the inner cavity of the tire.  
Regarding claim 9, Watanabe et al. teaches DVA alloy is comprised of a rubber composition in a dispersion phase and a resin in a continuous phase [0064].  Suitable resin includes nylon and suitable elastomer is a brominated copolymer of isolefin monomer and a styrene monomer [0010], [0031]. 
Regarding claims 10-11, Watanabe et al. is silent to the method of manufacturing an inner tube. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture an inner tube with the thermoplastic elastomer composition of Watanabe with the process steps recited in claims 10-11 because the claimed process is a well-known and conventional method for forming an inner tube for a pneumatic as shown by [0046-0051] Lopez et al.
Regarding claim 12, refer to the rejection of claim 1. 
Regarding claim 13, refer to the rejections of claim 2-4.  
Regarding claims 14-15, Lopez et al. does not specify the welding is heat sealing (claim 14) or high frequency welding (claim 15).  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to weld two ends of a tube because official notice is taken that heat sealing and high frequency welding are both well-known/conventional ways of welding thermoplastic elastomer material in the tire art. 
Regarding claim 16, refer to the rejection of claim 5. 
Regarding claim 17, refer to the rejection of claim 6. 
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamanaka (US 2011/0030868) in view of Majumdar et al. (US 2012/0118465).
Regarding claims 18-20, FIG. 1 of Hamanaka teaches an air bladder 2 [inner tube] located inside a tire (claim 20) comprising:
a rubber layer 4 [innermost partitioning sheet layer], 
a sealing layer 3 [film layer] having a thickness of 30-500 microns [0042] and made from a thermoplastic resin [0026] (claim 19), 
a stem (FIG. 1 and FIG. 2B), and 
an adhesive layer between the rubber layer 4 and the sealing layer 3 [0033, 0038].  

Hamanaka does not disclose the thickness of the sealing layer is 250 microns to 400 microns; however, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to provide the sealing layer of Hamanaka with the claimed thickness since Hamanaka teaches the sealing layer may have a thickness of 30-500 microns which fully encompasses the claimed range. 
Hamanaka does not disclose the thickness of the adhesive layer; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the tire of Hamanaka with an adhesive layer between 10-50 microns because Majumdar et al. teaches typical thickness for adhesive material that facilitates bonding of a polymeric film to rubber materials ranges from 2.5 microns to 250 microns [0030], completely encompassing the claimed range.
The sealing layer made of thermoplastic material [film layer] of Hamanaka inherently satisfies the claimed oxygen permeability because the sealing layer teaches the same composition and values for the thickness of the film tube as claimed.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).  In any event, the claimed oxygen permeability would have been obvious to one of ordinary skill in the art at the time the invention was made due to the extremely close correspondence in material and structure of the thermoplastic resin sealing film of Hamanaka with the claimed invention.
With regards to the inflated diameter of 38 to 46 inches, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an inner tube of Hamanaka having an inflated diameter of 38 to 46 inches because official notice is taken that it is well-known/conventional in the tire art to provide an inner tube in a heavy duty tire and heavy duty tires have diameters consistent with the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/28/2022